KEY-EMPLOYEE COVENANTS
(“AGREEMENT”)

______________________________________("Employee")

Nu Skin Enterprises, Inc. and its affiliated companies (“Company”) operate in a
highly competitive direct sales, multilevel marketplace competing for product
market share as well as recruitment and retention of independent distributors.
The success of Company depends on maintaining a competitive edge in this
industry through the introduction of innovative products and attracting and
retaining distributors. Accordingly, as a condition of and in consideration of
employment or continued employment with Company, the parties hereby acknowledge
and agree as follows:

1.

Confidential Information: Employee acknowledges that during the term of
employment with Company he or she may develop, learn and be exposed to
information about Company and its business, including but not limited to
formulas, business plans, financial data, vendor lists, product and marketing
plans, distributor lists and training in Company’s manner of doing business in
both product categories and direct selling and multi-level marketing strategies,
and other trade secrets which information is secret, confidential and vital to
the continued success of Company (“Confidential Information”). Employee agrees
that he or she will not at any Time (whether during employment or after
termination of employment with Company), without the express written consent of
Company, disclose, copy, retain, remove from Company’s premises or make any use
of such Confidential Information except as may be required in the course of his
or her employment with Company.


2.

Conflict of Interest: During employment with Company, Employee shall not have
any personal interest that is incompatible with the loyalty and responsibility
owed to Company. Employee must discharge his or her responsibility solely on the
basis of what is in the best interest of Company and independent of personal
considerations or relationships. Although it is difficult to identify every
activity that might give rise to a conflict of interest, and not by way of
making an all inclusive list, some of the more common circumstances and
practices that might result in such conflicts are set forth below. Should
Employee have any questions regarding this matter, Employee should consult with
and receive written permission from his or her director or supervisor.


a.  

Employee shall maintain impartial relationships with vendors, suppliers and
distributors.


b.  

Employee shall not have a direct or indirect ownership interest in vendors of
Company nor any company doing or seeking to do business with Company.


c.  

Employee shall not have a direct or indirect ownership in any company which
competes with Company in any product category or any direct selling or
multi-level marketing company, unless such company’s securities are publicly
traded on either the NYSE, American or NASDAQ stock exchanges and the Employee’s
ownership interest is less than 1% of the total outstanding securities of such
company.


d.  

Employee shall not perform services of any kind for any entity doing or seeking
to do business with Company. As to employment with or service to another
company, Employee shall not allow any such activity to detract from his or her
job performance, use Company’s time, resources, or personnel, or require such
long hours to affect his or her physical or mental effectiveness.


e.  

While employed and for a period of three (3) months after termination of an
employment relationship with Company, Employee shall not directly or indirectly
own any interest in a Company distributorship. Additionally, during the course
of employment, neither the Employee’s spouse nor an immediate family member
living in the same household shall own any interest in a Company distributorship
or any other multi-level distributorship. Employee’s spouse or immediate family
member living in the same household will not, without the prior written consent
of the Company, own any interest in another direct sales distributorship or be
employed by another direct sales or multi-level marketing company. Any
pre-existing ownership interests or employment covered in this paragraph must be
disclosed to the Company at the time of the execution of this Agreement.


f.  

Employee shall disclose to his/her immediate director or supervisor any and all
areas posing a potential or actual conflict of interest. Said disclosure shall
be made as promptly as possible after such conflict arises.


3.

Work Product: Company shall have the sole proprietary interest in the work
product of Employee during his or her employment with Company (“Work Product”),
and Employee expressly assigns to Company or its designee all rights, title and
interest in and to all copyrights, patents, trade secrets, improvements,
inventions, sketches, models and all documents related thereto, manufacturing
processes and innovations, special calibration techniques, software, service
code, systems designs and any other Work Product developed by Employee, either
solely or jointly with others, where said Work Product relates to any business
activity or research and development activity in which Company is involved or
plans to be involved at the time of or prior to Employee’s creating such Work
Product, or where such Work Product is developed with the use of Company’s time,
material, or facilities; and Employee further agrees to disclose any and all
such Work Product to Company without delay.


4.

Ethical Standards: Employee agrees to maintain the highest ethical and legal
standards in his or her conduct, to be scrupulously honest and straight-forward
in all of his or her dealings and to avoid all situations which might project
the appearance of being unethical or illegal.


5.

Product Resale: As an employee of Company, Employee may receive Company products
and materials either at no charge or at a discount as specified from time to
time by Company in its sole discretion. Employee agrees that the products
received from Company are strictly limited to Employee’s personal use and that
of Employee’s immediate family and may not be resold, given or disposed of to
any other person or entity in a manner inconsistent with the personal use herein
described.


6.

Gratuities: Employee shall neither seek nor retain gifts, gratuities,
entertainment or other forms of compensation, benefit, or persuasion from
suppliers, distributors, vendors or their representatives without the consent of
a Company Vice President with the exception of meals provided in the ordinary
course of business on an infrequent basis.


7.

Non-Solicitation: Employee shall not in any way, directly or indirectly, at any
time during employment or within two (2) years after either a voluntary or
involuntary employment termination: (a) solicit, divert, or take away Company’s
distributors; (b) solicit in any manner Company’s employees, or vendors; or (c)
assist any other person in any manner or persons in an attempt to do any of the
foregoing.


8.

Non-Disparagement: Employee shall not in any way, directly or indirectly at any
time during employment or after either voluntary or involuntary employment
termination, commercially disparage Company, Company products or Company
Distributors.


9.

Non-Endorsement: Employee shall not in any way, directly or indirectly, at any
time during employment or within one (1) year after either a voluntary or
involuntary employment termination endorse any product that competes with
products of Company, promote or speak on behalf of any company whose products
compete with those of Company, allow Employee’s name or likeness to be used in
any way to promote any company or product that competes with products of
Company.


10.

Non-Competition: In exchange for the benefits of continued employment by the
Company, Employee shall not accept employment with, engage in or participate,
directly or indirectly, individually or as an officer, director, employee,
shareholder, consultant, partner, joint venturer, agent, equity owner,
distributor or in any other capacity whatsoever, with any direct sales or
multi-level marketing company that competes with the business of the Company
whether for market share of products or for independent distributors in a
territory in which the Company is doing business. The restrictions set forth in
this paragraph shall remain in effect during the Employee’s employment with the
Company and during a period of six months following the Employee’s termination
of employment. Within fifteen days of termination of Employee’s employment, the
Company shall notify Employee whether it elects to release the Employee from the
obligations set forth in this paragraph. For the period following the
termination of employment during which the restrictive covenants in this
paragraph remain in effect, the Company shall pay Employee a sum equal to
seventy-five percent of the Employee’s base salary at termination of employment,
less applicable withholding taxes and excluding all incentive compensation and
other benefit payments. Payment may be made in periodic installments in
accordance with the Company’s regular payroll practices.


11.

Acknowledgement: Employee acknowledges that his or her position and work
activities with the company are “key” and vital to the on-going success of
Company’s operation in each product category and in each geographic location in
which Company operates. In addition, Employee acknowledges that his or her
employment or involvement with any other direct selling or multi-level marketing
company in particular would create the impression that Employee has left Company
for a “better opportunity,” which could damage Company by this perception in the
minds of Company’s employees or independent distributors. Therefore, Employee
acknowledges that his or her confidentiality, non-solicitation,
non-disparagement, non-endorsement, and non-competition covenants hereunder are
fair and reasonable and should be construed to apply to the fullest extent
possible by applicable laws. Employee has carefully read this Agreement, has
consulted with independent legal counsel to the extent Employee deems
appropriate, and has given careful consideration to the restraints imposed by
the Agreement. Employee acknowledges that the terms of this Agreement are
enforceable regardless of the manner in which Employee’s employment is
terminated, whether voluntary or involuntary. In the event that Employee is to
be employed as an attorney for a competitive business, Company and Employee
acknowledge that paragraph 10 is not intended to restrict the right of the
Employee to practice law in violation of any applicable rules of professional
conduct.


12.

Terminations: Upon termination of employment, Employee shall return to the
company all assets and equipment of the Company along with any Confidential
Information and Work Product including any distributor and vendor contact
information and notes or summaries of all of the above.


13.

Remedies: The Employee acknowledges: (a) that compliance with the restrictive
covenants contained in this Agreement are necessary to protect the business and
goodwill of Company and (b) that a breach will result in irreparable and
continuing damage to Company, for which money damages may not provide adequate
relief. Consequently, Employee agrees that, in the event that he/she breaches or
threatens to breach these restrictive covenants, Company shall be entitled to
both: (1) a preliminary or permanent injunction to prevent the continuation of
harm and (2) money damages insofar as they can be determined. Nothing in this
agreement shall be construed to prohibit the Company from also pursuing any
other remedy, the parties having agreed that all remedies are cumulative. It is
further recognized and agreed that the covenants set forth herein are for the
purpose of restricting Employee’s activities to the extent necessary for the
protection of the legitimate business interests of Company and that Employee
agrees that said covenants do not and will not preclude him from engaging in
activities sufficient for the purposes of earning a living.


14.

Attorney’s Fees: If any party to this Agreement breaches any of the terms of
this Agreement, then that party shall pay to the non-defaulting party all of the
non-defaulting party’s costs and expenses, including reasonable attorney’s fees,
incurred by that party in enforcing the terms of this Agreement.


15.

Court’s Right to Modify Restriction: The parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect Company from
unfair competition. The parties recognize, however, that reasonable people may
differ in making such a determination. Consequently, the parties agree that, if
the scope or enforceability of the restrictive covenants contained in this
Agreement are in any way disputed at any time, a court or other trier of fact
may modify and enforce the covenants to the extent that it believes to be
reasonable under the circumstances existing at that time.


16.

Severability: If any provision, paragraph, or subparagraph of this Agreement is
adjudged by any court or administrative agency to be void or unenforceable in
whole or in part, this adjudication shall not affect the validity of the
remainder of the Agreement, including any other provision, paragraph, or
subparagraph. Each provision, paragraph, and subparagraph of this Agreement is
severable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant.


17.

Governing Law and Forum: This Agreement shall be governed and enforced in
accordance with the laws of the State of Utah, and any litigation between the
parties relating to this Agreement shall be conducted in the courts of Utah
County or Salt Lake City where necessary for federal court matters.


18.

Employment at Will: Employee understands that employment with Company is at
will, meaning that employment with the Company is completely voluntary and for
an indefinite term and that either Employee or Company is free to terminate the
employment relationship at any time, with or without cause or advance notice,
provided that termination is not done for an unlawful or discriminatory purpose.


THIS AGREEMENT HAS BEEN READ, UNDERSTOOD AND FREELY ACCEPTED BY:

"Employee" __________________ Dated: __________________